Citation Nr: 1821599	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder to include spinal stenosis of C3 through C5 and C7.

2.  Entitlement to a total disability rating based on individual unemployability due exclusively to the service-connected radiculopathy of the right and left lower extremities (previously classified as decreased sensations of the right and left lower extremities).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from July 1991 to February 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied service connection for a cervical spine disorder to include spinal stenosis of C3 through C5 and C7.

The Veteran filed a Notice of Disagreement (NOD) in February 2012 disagreeing with the denial of service connection for a cervical spine disorder to include spinal stenosis of C3 through C5 and C7.  A Statement of the Case (SOC) was issued in February 2014, and a VA Form 9 was received in March 2014.

The Veteran testified before the undersigned Veterans Law Judge during a video conference hearing in October 2015.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence and a written waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (c) (2017).

The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the underlying service-connected disability or disabilities that were the subjects of the appeal-in this case, the Veteran's radiculopathy of the right and left lower extremities (previously classified as decreased sensations of the right and left lower extremities).  See Rice v. Shinseki, 22 Vet. App. 447, 454-455(2009) (when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).

Accordingly, in light of the ruling in Rice, the Board inferred a claim for TDIU due exclusively to the service-connected radiculopathy of the right and left lower extremities (previously classified as decreased sensation of the right and left lower extremities).  Id; February 2016 Board Decision, pp. 3-4.  In February 2016, the Board remanded this inferred issue and the issue of service connection for a cervical spine disorder for additional development, and the issues are once again before the Board.

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of the electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's cervical spine disorder to include spinal stenosis of C3 through C5 and C7 is related to or resulted from his military service.

2.  The Veteran's service-connected radiculopathy of the right and left lower extremities (previously classified as decreased sensations of the right and left lower extremities) does not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for a TDIU due exclusively to the service-connected radiculopathy of the right and left lower extremities (previously classified as decreased sensations of the right and left lower extremities) are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of a May 2011 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Additionally, the Board finds that there has been substantial compliance with its previous remand directives, to include obtaining outstanding records, providing the Veteran with a VA examination, and obtaining etiology opinions. 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished. Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

A.  Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. 1110, 1131 (2012); 38 C.F.R. 3.303 (a) (2017). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Certain chronic diseases, including arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303 (d).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Cervical Spine Disorder

The Veteran claims entitlement to service connection for a cervical spine disorder to include spinal stenosis of the C3-C5 and C7.  The Veteran asserts that his cervical spine condition was caused by multiple electric shocks that he suffered while in service.  More specifically, the Veteran noted in his February 2012 NOD that the shock resulted in unconsciousness for an undetermined amount of time, head and neck trauma and burns on the right forearm and left knee, a headache that lasted several days, and neck pain that lasted several weeks.  Additionally, the Veteran testified that his cervical spine disorder was the result of "repeated trauma to the spine due to being on a boat in rough seas and pounding of the muscular skeletal system."  See October 2015 Hearing Transcript.

The Veteran's service treatment records reveal that he suffered a shock in June 1994.  He appeared in the sick bay in no apparent distress, and there were no visible entrance or exit wounds.  Additionally, the Veteran's heart and blood pressure were deemed normal and the Veteran returned to active duty.  In August 1994, the Veteran suffered a shock again.  The Veteran appeared again in the sick bay, and it was noted that the Veteran had no complaints; there were no visible entrance or exit wounds; and the Veteran's condition was deemed normal.  He then returned back to active duty.

A review of the Veteran's VAMC records reveals a series of injuries.  In 2004, the Veteran was attacked by a stallion.  In 2005, the Veteran was involved in a rear end collision.  In 2007, the Veteran was involved in a serious motor vehicle accident.  In 2008, the Veteran was kicked in the head by a horse and his nose was broken.  In 2008, a 75 pound bale of hay fell on the Veteran's head and he suffered from neck and shoulder pain.

VA treatment records dated from August 2010 to April 2011 show that the Veteran was diagnosed with multilevel disc degeneration and facet arthrosis superimposed upon mild developmental narrowing of the spinal canal, which caused bilateral neural foraminal stenosis at C3-4 and moderate-severe spinal canal stenosis with other affected areas.

In a February 2012 NOD, the Veteran reported that in 2008, a VA intake doctor for pain management told him that his severe spinal stenosis could not have accrued from a motor vehicle accident a year earlier, but that it instead came from head and neck trauma occurring between 13 and 15 years prior.  It is the Veteran's contention that the doctor's report of the time frame in which the Veteran suffered from severe spinal stenosis, fits squarely with the time frame in which he suffered head and neck trauma from the electrical shock in service.  The intake doctor did not address the Veteran's injuries sustained from 2004 to 2008.

In November 2011, the Veteran was diagnosed with congenital cervical stenosis and a Chiari malformation for which the Veteran had surgery.  Following the surgery, the Veteran only reported mild neck pain.

In February 2013, the Veteran was examined by a private psychiatrist, Dr. T.P.  The Veteran reported that he suffered from multiple electric shocks and a subsequent fall on a boat deck while in the Navy.  The Veteran also reported a loss of consciousness following the electric shocks, the fall from the boat deck, a fall from a ladder, and a fall from a horse.  The physician noted that the Veteran had multilevel cervical spondylosis with potentially significant neural foraminal stenosis particularly at the C3-C4, C4-C5, and C6-C7 levels.  The examiner opined  that the Veteran's cervical stenosis developed out of service related issues and was due to repeated trauma to the spine due to being on a boat in rough seas and pounding on muscle skeletal system.  

In October 2013, the Veteran again complained of neck pain after he attempted to pull a four wheeler out of a ditch.

An October 2013 treatment note indicates that a cervical MRI showed congenital cervical stenosis with some multilevel foraminal stenosis, especially at C7 where the Veteran had a spondylolisthesis and a disc protrusion.

In February 2016, the Board remanded the claim for want of VA treatment records and the Board requested private treatment records from the Veteran.  The Board specifically directed that the AOJ determine whether the Veteran's cervical spine stenosis was congenital in origin and to provide an opinion regarding the etiology of the condition.  All relevant VA treatment records were obtained, and the Veteran submitted a treatment report and Disability Benefits Questionnaire (DBQ) in response to the request.  Additionally, records from the Vocational Rehabilitation Department and Social Security Administration were also obtained.  Additionally, the Board requested that the Veteran be afforded a VA examination.

A March 2016 private treatment note is also of record.  In the treatment note, the physician, V.M., determined that the "Veteran's work with the coast guard which was very rough and included lots of potential neck strains, could have caused the neck spondylosis."  

The Veteran was afforded a VA examination in September 2016, in which the VA examiner reviewed the Veteran's entire claims folder and conducted an in-person examination.  The examiner noted that the Veteran had been diagnosed with spondylolisthesis in October 2013 and spinal stenosis in August 2010.  The examiner noted that the Veteran did not have any known neck issues during service, at which time he worked aboard a ship from 1992-1994.  The examiner also noted that the Veteran's service treatment records are void of complaints for neck issues and that his post-service medical records were silent for any neck condition, with the exception of being involved in two motor vehicle accidents, being knocked down by a horse, and having a 75 pound bale of hay fall on his neck and shoulder from two feet above.  The examiner further stated that, following the 2007 motor vehicle accident, it was at this point that the Veteran's complaints of a neck condition began and it was this point in which the evidence showed a significant increase in disability.  The examiner also determined that prior to the accident, all imaging was normal and there was no evidence of a service-related neck condition.  

The September 2016 VA examiner determined that the Veteran's cervical spine condition was less likely than not incurred in or caused by an injury, event, or illness in service.  By way of rationale, the examiner noted that the Veteran's spinal condition was a developmental disease, and not a congenital one, which appeared to have begun after his car accident in 2007 and other post-service injuries and has worsened as time has passed.  The examiner also acknowledged that there was no evidence in the Veteran's service treatment records to suggest any injuries which would have caused these conditions.  The examiner acknowledged the Veteran's service aboard the ship in rough seas; yet, he did not consider the service aboard the ship to be an increased risk for developing a chronic cervical spine condition, as there was no evidence of spinal trauma.  Instead, the examiner stated that his reports of multiple post-service head and neck injuries are the more likely etiologies.  The examiner also stated that there was no objective or subjective evidence in the Veteran's service treatment records that his cervical spine condition was present during service as there was no diagnosis of the cervical spine until 2007, about 12 years after discharge, at which time the condition was mild.  Lastly, the VA examiner discounted the medical opinions of record.  The examiner noted that the Veteran did not report injuries during service, but instead only reported that he was told by a doctor that his condition was due to being on the boat in rough seas.  The VA examiner stated that Dr. T.P. was likely not qualified to state his February 2013 opinion that the Veteran's cervical spine condition was related to service because the doctor was not a radiologist, but was instead a psychiatrist who based his statements on the Veteran's subjective history of events and that Dr. V.M. was not justified to make her March 2016 opinion as he did not fully research the Veteran's complete medical history and did not have all the information concerning his post-service injuries.  

The Board notes that the Veteran has objected to the adequacy of his C&P examination, alleging that the examiner only spent five minutes examining him and was upset because the Veteran was late to his appointment.  See January 2017 Statement in Support of Claim.  The Board has considered the Veteran's complaints, but ultimately finds that there is not a sufficient basis to invalidate the results of the clinical testing.  First, the Board finds that the entire record was reviewed, as evidenced by the detail in the examination report, and that an in-person examination was conducted.  It is regrettable that the Veteran had a poor experience with the administration of the testing; however, the Board must rely on the examination results as they were deemed accurately administered.  

Additionally, the Board observes correspondence received from the Veteran which relates, in part, the effects of ship vibration on the spine, as derived from the Textbook of Maritime Medicine.  See January 2017 Correspondence.  Even though this article was submitted after the C&P examination was conducted and was thus not specifically referenced in the examination report, this theory of entitlement, relating to the effects of the sea, was adequately addressed by the September 2016 VA examiner.  

The Board has reviewed the entire claims file, to include the medical opinions of record as well as the Veteran's lay statements.  After a thorough review of the entire record, the Board finds that the September 2016 VA examiner's opinion to be more probative than the medical opinions set forth by Dr. T.P. in February 2013 and Dr. V.M. in March 2016.  The Board finds that Dr. T.P. was a psychiatrist and he based his statements on the Veteran's reported history and not on a review of the evidence.  As such, this opinion is not given as much weight as the statement obtained from the September 2016 VA examiner who had all of the records available to him.  The Board has also reviewed the opinion of Dr. V.M. who stated that a review of greater than 10 years of medical records was performed.  The Board finds that although this doctor provided a positive opinion, she did not provide any rationale for his opinion.  Additionally, the Board finds that her statement that the Veteran's military service "could have caused the neck spondylosis" is non-committal and speculative at best and does not offer a definitive opinion.  Both the February 2013 and March 2016 examiner did not discuss the Veteran's intercurrent injuries and there was no discussion about the lack of records prior to the Veteran's severe motor vehicle accident.  Thus, more weight is given to the September 2016 VA examiner who thoroughly reviewed the entire history of this disability when rendering his opinion and providing his rationale.  Based on these facts, entitlement to service connection for a cervical spine disorder to include spinal stenosis of C3 through C5 and C7 remains denied.  

In contrast, the September 2016 VA examiner reviewed the entire file, performed an in-person examination, and provided well-reasoned explanations as to why the Veteran's cervical spine disorder was not related to service.  Additionally, the September 2016 VA examiner discussed several post-service accidents and their effects on the Veteran's condition.   This opinion is the most probative evidence of record and weighs against the claim.  Simply put, while the Veteran has a cervical spine condition, the medical evidence indicates that it is not related to service.

While the Veteran believes that his cervical spine disorder to include spinal stenosis of C3 through C5 and C7 is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a cervical spine disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his cervical spinal disorder is not competent medical evidence. Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his cervical spine disorder is not competent medical evidence.  The Board finds the opinion of the September 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, this doctrine is not for application and service connection must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

III.  TDIU

The Veteran claims that he is unable to work as a result of his service-connected radiculopathy of the right and left lower extremities (previously classified as decreased sensations of the right and left lower extremities).  Specifically, the Veteran stated, "I've tried to get jobs, but I can't keep jobs, because I can't work the amount of time and do the kind of stuff they need me to do."  See October 2015 Hearing Transcript.  Again, the Veteran did not identify any additional disabilities that affect his ability to work in his Application for Increased Compensation Based on Unemployability.  As such, the Board will only consider these two disabilities as part of his appeal for unemployability.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16 (a).

With regards to this Veteran, service connection is currently in effect for radiculopathy of the left and right lower extremities (previously classified as decreased sensations of the right and left extremities), both currently evaluated at 20 percent disabling, effective February 28, 2017.  However, the Veteran's service-connected radiculopathy of the left and right lower extremities does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a TDIU based on his service-connected disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, service connection has also been in effect for right knee instability, evaluated at 10 percent effective from February 4, 1995 and 30 percent effective January 26, 2010; radiculopathy, left lower extremity (previously classified as decreased sensations of the left lower extremity), evaluated at 0 percent effective from January 26, 2010 and 20 percent effective February 28, 2017; radiculopathy, right lower extremity (previously classified as decreased sensations of the right lower extremity), evaluated at 10 percent effective from January 26, 2010 and 20 percent effective February 28, 2017; anterior compartment syndrome, right lower extremity, evaluated at 10 percent effective February 4, 1995; anterior compartment syndrome, left lower extremity, evaluated at 10 percent effective February 4, 1995; patellofemoral pain syndrome, evaluated at 10 percent disabling from February 28, 2017; and right finger fracture, evaluated at 0 percent effective February 4, 1995.

The Veteran's combined disability rating for compensation during the pendency of this claim is 30 percent effective February 4, 1995 through January 25, 2010; 50 percent effective January 26, 2010 through February 27, 2017; and 80 percent effective beginning February 28, 2017.  Therefore, the Board finds that the schedular requirements as set forth in 38 C.F.R. § 4.16 (a) are not met for the period prior to February 28, 2007.

The Board reiterates that although the Veteran meets the schedular criteria for a TDIU, only the conditions of radiculopathy of the left and lower extremities will be considered in determining if the Veteran is unemployable.  While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.

Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a referral for a TDIU rating on an extraschedular basis.  Van Hoose at 363.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted.  38 C.F.R. § 4.16 (b).  However, as will be discussed below, the record evidence does not show that the Veteran is unemployable due to his service-connected radiculopathy of the lower extremities; therefore, the Board finds that referral on an extraschedular basis for a TDIU is not warranted in the present case.

Here, the record reflects that the Veteran last worked as a substitute teacher and horse trainer on a ranch.  See April 2016 VA Form 21-8940.  He graduated from high school and also attended college for three years.  The Veteran also received some vocational training in the field of Animal Science.  In the Veteran's Application for Increased Compensation Based on Unemployability, dated in April 2016, the Veteran reported that he became too disabled to work in 2007 and that he last worked in 1995.  He also indicated that he did not leave his last job because of his disability.  Additionally, the Veteran reported that he tried to obtain employment as a counselor in June 2015.  He denied that he sought additional education or training since he claimed he became too disabled to work.  See April 2016 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

Turning to the evidence of record, and after a careful and considered review of the Veteran's contentions and the record evidence, the Board finds that the Veteran's radiculopathy of the left and right lower extremities does not preclude the Veteran from securing or following a substantially gainful occupation.  In this regard, the Veteran has not asserted at any point during the appeal period that he is incapable of performing the physical or mental acts required for substantially gainful employment.  Further, the Veteran has not identified any specific outstanding records that indicate he is unable to work in all occupations that comport with his occupational training and background.  

Additionally, the Board requested that the Veteran submit evidence that showed that his conditions markedly interfered with his employment or caused frequent periods of hospitalization which would render the regular application of the rating schedule impractical.  The Veteran, however, did not submit evidence specific to these two conditions which would present such an unusual disability picture to warrant referral to the Director of Compensation and Pension Service.

The Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  However, this evidence showed that the Veteran's nonservice-connected conditions relating to his 2007 motor vehicle accident were the primary factors in his unemployability.  The Board also acknowledges that this was further supported in his Social Security Administration records and his Vocational Rehabilitation records also note that the problems began after the motor vehicle accident.

Turning to the medical examinations of record, the January 2008 VA examiner found that the effects of the radiculopathy condition (previously characterized as decreased sensation of the right and left lower extremities) on the Veteran's daily activities was that he had difficulty walking or standing for prolonged periods of time.  There was not a specific opinion regarding occupational limitations in the opinion.

The July 2010 VA examiner found that the effects of the radiculopathy condition (previously characterized as decreased sensation of the right and left lower extremities) on the Veteran's usual occupation included difficulty with climbing, bending, standing, carrying heavy objects, squatting, and using hand-held tools and ropes.

The June 2012 VA examiner found that the effects of the radiculopathy condition (previously characterized as decreased sensation of the right and left lower extremities) did not have an effect on the Veteran's usual occupation.  

The Board does not doubt that, during the pendency of the appeal, that the Veteran's service-connected disabilities caused some occupational impairment.  However, that impairment is compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities.

Here, the Veteran has had physical restrictions due to his service-connected lower extremity disabilities, to include restrictions with walking, standing, bending, lifting, and sitting for long periods of time.  However, the Board finds that such restrictions alone would not prevent him from performing a sedentary skill set in which such activity is not required.  The evidence of record illustrates that he is capable of performing the physical and mental tasks required for gainful employment of a sedentary nature.  The Veteran has a high school diploma and three years of college, and the evidence of record does not illustrate that the Veteran's service connected disabilities prevent him from working in a sedentary environment.  The Board acknowledges that the Veteran has physical limitations when it comes to sitting for long periods of time.  However, the Veteran appears physically capable of sitting at a desk or similar work station, even if some breaks for shifting of positions would be required.

In view of the foregoing, the preponderance of the evidence is against the claim for a TDIU rating, due exclusively to the service-connected radiculopathy of the left and right lower extremities.  The benefit of the doubt rule does not apply, and the appeal in these matters must be denied.  See Gilbert at 49.   The appeal is denied.




ORDER

Entitlement to service connection for a cervical spine disorder to include spinal stenosis of C3 through C5 and C7 is denied.

Entitlement to a total disability rating based on individual unemployability due exclusively to the service-connected radiculopathy of right and left lower extremities (previously classified as decreased sensations of the right and left lower extremities) is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


